Citation Nr: 1733131	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 3, 1976 to November 5, 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015.  A transcript of his hearing has been associated with the record.

This claim was previously before the Board in October 2015.  At that time the Board denied the Veteran's petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In October 2016, the Court vacated the October 2015 decision and remanded the claim to the Board for further consideration.  The matter is now properly before the Board. 

The issue of entitlement to service-connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an August 2010 decision, the Board confirmed previous denials of the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

2.  Evidence received since the August 2010 Board decision is new and could reasonably substantiate the claim by triggering VA's duty to assist. 


CONCLUSIONS OF LAW

1.  The August 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for an acquired nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justice does not require the Secretary [of VA] to consider the patently incredible to be credible").

In 1986, the Board denied service connection for a chronic acquired psychiatric disorder, to include PTSD.  It determined that the record did not demonstrate a current acquired psychiatric disorder, including PTSD.  The Board has since adjudicated the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder in 2002, 2006, and 2010.  Each time, the Board found that the Veteran had not submitted evidence of a psychiatric disorder during service or of a nexus between any current psychiatric disorder and service.   

The evidence of record at the time of the Board's most recent 2010 decision which declined to reopen the Veteran's claim included the following:

The Veteran's service treatment records, which contain an October 1976 neurology clinic entry noting that the Veteran's main problem was failure adjust to Army life.  At that time, the Veteran reported that he wanted to get out of the service.  The impression was adjustment reaction of adult life, specifically, an inability to adjust to Army life.  In a November 1976 clinical record, an Army physician determined that the Veteran was not qualified for enlistment and presented the Veteran to the Medical Board.  In a November 1976 report of Medical Board Proceedings, the Medical Board determined that the Veteran had a seizure disorder by history and adjustment reaction to adult life.  It determined that these conditions existed prior to service. 

Treatment records from the New Orleans VA Medical Center (VAMC), dated from July 1979 through September 1979, were negative for any treatment for a psychiatric disorder.  A note attached to the records indicated that the earliest record of treatment at that facility was in 1979. 

VA progress notes from the New Orleans VAMC dated from 1981 to 1985 show treatment for several different complaints, including hepatitis, neck pain, problems sleeping, and musculoskeletal chest pain.  A February 1981 treatment note reflects a diagnosis of delayed stress syndrome, after the Veteran reported that he was in combat in Vietnam for about one year.  A February 1981 initial assessment reported that the Veteran complained of loss of appetite and difficulty sleeping, and the examiner noted that his mood was intact and his affect was appropriate. 

Outpatient treatment notes from the Dallas VAMC dated from March 1989 through May 1989 show that the Veteran presented complaining of insomnia, anxiety attacks and increased stress which was mainly related to financial difficulties.  The Veteran was assessed with subjective symptoms of panic or generalized anxiety disorder.  

Treatment records from the Dallas VAMC dated from March 1994 through September 1997 contain a September 1996 entry which reflects a diagnosis of schizoaffective disorder.  The examiner noted that the Veteran suffered from auditory hallucinations, depression, nervousness, and excessive tearfulness after the death of his father six to seven years previously.  The Veteran reported that he first began experiencing nervousness, decreased appetite and increased anhedonia in the late 1970's after discharge from the Army.  

Treatment records from the VAMC in Dallas, Texas, dated from July 1998 through March 2006 reflect that the Veteran received continuous treatment for schizophrenia.  The progress notes contain the Veteran's statement that he began experiencing psychiatric problems in the late 1970's after discharge, and note that he had a nervous breakdown while in boot camp.  In a 2004 entry, the Veteran is noted to report that he was dragged by a drill sergeant and thrown to the ground. 

In an October 1985 statement, the Veteran indicated that he was dragged by a drill sergeant and thrown against a wall during service. He stated that he had to take medication because of what happened to him in service.  

In a December 1996 statement, the Veteran's girlfriend stated that, since the Veteran came back from the Army, he had not been the same person. 

During a February 1999 Decision Review Officer hearing, the Veteran testified that he had no psychiatric problems before service.  He stated that during service he began to hear voices and wanted to commit suicide.  He reported that he still heard the voices but his medications helped.  He testified that he had no head injury before, during, or after service. 

In a March 1999 lay statement, I.B. stated that before the Veteran entered the service, his physical health was normal and that he always had a pleasant attitude.  I.B. stated that upon discharge, the Veteran's physical condition was not the same and that he was in deep depression.  I.B. stated that it appeared the Veteran was mentally and emotionally disturbed. 

In an additional March 1999 lay statement, G.C. stated that before the Veteran went to the Army, he was normal and had no problems.  G.C. stated that after the Veteran returned from the Army, he was disoriented, nervous, jumpy, and fearful. 

During an October 1999 Board hearing, the Veteran's wife testified that before service the Veteran was a regular guy, but when he returned he heard voices in his head.  She noted that prior to service the Veteran took no medication for this condition.  The Veteran testified that he attempted to commit suicide in service after the drill sergeant threw him against the wall.  He stated that when he was discharged, he went to VAMC in New Orleans, Louisiana for psychiatric treatment. 

In an April 1997 Social Security Administration  decision, the Veteran was found to be disabled as of November 1994 due to chronic undifferentiated schizophrenia. 

In his February 2004 substantive appeal, the Veteran stated that he was treated for a neuro-psychiatric disorder in service.  He indicated that upon discharge, he was treated at the New Orleans VAMC in November 1976 to February 1977 for this condition.  The Veteran stated that his problem began in service. 

During an April 2006 Board hearing, the Veteran testified that while in service, his drill sergeant grabbed him and pushed him against the wall.  He noted that he was put on the ground and the drill instructor put his foot into his neck.  He stated that when he got out of service, he had a nervous condition diagnosed as psycho-schizophrenia.  He related that sometimes he heard voices telling him to hurt himself or his son.  He reiterated that he received treatment at VAMC in New Orleans, Louisiana for this condition, but could not recall the exact dates.  He testified that he had received continuous treatment for his disorder since being discharged from service.  He noted that before service, he had never seen a psychiatrist or had difficulty in school.  He could not recall the exact date he began to hear voices but thought that he was first diagnosed with schizophrenia in 1998. 

Outpatient treatment records from the Dallas VAMC dated from January 2006 through January 2007 show diagnoses of schizoaffective disorder, unspecified; anxiety state not otherwise specified; and recurrent depressive disorder.  

During a May 2010 Board hearing,  the Veteran described the traumatic events he experienced while in basic training.  He reported that during basic training, a drill sergeant threw him against a wall  and he hit his head.  He also reported an incident where his drill sergeant placed his feet on the Veteran's back which made it difficult for him to do pushups because of the pressure.  He stated that he was dragged through the mud on a rainy day, again by a drill sergeant.  He reported that he experienced nervousness, and heard and saw things, and that he had dealt with headaches since being thrown against the wall during service.  He also reported experiencing problems with authority figures after suffering at the hands of his drill sergeant.

As noted, this issue was denied by the Board in August 2010 and was not appealed.  The Veteran sought to reopen his claim in September 2010.  

Evidence added to the record in support of the Veteran's most recent petition to reopen his claim includes a December 2010 statement by his sister, indicating that the Veteran did not have PTSD prior to his entry into service.  She noted that after he returned home, he became stressed and depressed and stated that he felt bad about what happened to him while in service.  

Records from a Dr. A., dated from February to July 2012 indicate that the Veteran self-referred for treatment.  His chief complaint was PTSD and medication management.  In February 2012, he reported that he had been thrown against a wall and dragged during training.  Dr. A. indicated a diagnosis of PTSD.

Also added to the record is the Veteran's August 2015 hearing testimony.  At that time, the Veteran's representative urged that the records generated by Dr. A. were new and material evidence sufficient to reopen the Veteran's claim.  The Veteran testified that a drill sergeant grabbed him and threw him against a building, and that he had a seizure.  He stated that he was hospitalized for a mental condition, and that his treatment for a psychiatric condition followed after his discharge from service.  He indicated that he had been told that his psychiatric disorder was related to service.  

This evidence is new, as it was received by VA after the issuance of the August 2010 Board decision and could not have been considered by prior decision makers.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's acquired psychiatric disorder.  In particular, the evidence included new diagnosis of PTSD and treatment records that related to the current state of the Veteran's disorder.  The new diagnosis and the Veteran's lay statements regarding his experiences in service are enough to trigger VA's duty to assist.  As this duty would include obtaining a VA examination to obtain a nexus opinion as to the etiology of the Veteran's PTSD, there is a reasonable possibility that the new evidence may result in a grant.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.


REMAND

The Board is unable to adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD because the Veteran has not been provided an examination for PTSD.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).

Here, the Veteran has presented evidence of a new diagnosis in 2012 of PTSD.  He reports that it is due to events that occurred in basic training.  He is competent to report such events as he has personal knowledge of the reported events.  The Veteran relates these event to his PTSD.  While the Veteran is not competent to opine a nexus between his reports meet the low indication threshold in McLendon.  Id. at 79.  Finally, there is not competent and credible evidence in the record sufficient to adjudicate the service connection claim.  Therefore, a remand is necessary to obtain a VA examination. 

The Board additionally notes that the private treatment records submitted by the Veteran indicate that he is or had been receiving private treatment for his PTSD by a Dr. A.  Upon remand, the AOJ should attempt to obtain a complete copy of the Veteran's treatment records from Dr. A, as well as any other sources the Veteran identifies that he has received treatment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's treatment for an acquired psychiatric disorder, to include PTSD.  All records received should be associated with the claims file.

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Request that the provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for an acquired psychiatric disorder,  to include PTSD.

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  The Veteran should also be provided a release form for the previously identified Dr. A. 

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature, severity, and etiology of his acquired psychiatric disorder to include PTSD.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately September 2010.

b. For each acquired psychiatric disorder identified, state, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service. 

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.  Additionally, the examiner is requested to reconcile any PTSD diagnosis (or lack thereof) with the diagnosis by Dr. A. 

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's acquired psychological disorder including those made in statements in support of the claim and at the Veteran's August 2015 hearing.



In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


